DETAILED ACTION
This office action is in response to an application filed 7/22/2021 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recording module” in claim 1 and claim 15 (and various dependent claims stemming therefrom).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, line 8 states “of the recording device”. However, the claim has only established antecedent basis for a “recording module” and therefore “the recording device” lacks antecedent basis. It is unclear if the claimed recording device is the same as the claimed recording module.  Appropriate correction is required.

In regard to claims 2-12, 19, and 20, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 13, line 18 states “and the recording module”. However, said “recording module” lacks antecedent basis, rendering the claim indefinite.  Appropriate correction is required.

In regard to claims 14-18, these claims are rejected as being dependent upon a previously rejected claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,306,987. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 1, 
Instant Application
US Patent No. 11,306,987
1. A gun-mounted electronic accessory device, the electronic accessory device comprising:
1. A gun-mounted recording device having an exterior surface,
the recording device comprising:
a housing configured to be mounted to a gun;
a housing configured to be mounted to a gun, the housing having an outward facing surface comprising an exterior surface portion and an inner surface portion;

a sensor configured to:
sense the gun is in use; and
generate a first signal in response to sensing the gun is in use;
a processing device arranged within the housing and communicatively coupled to the sensor, the processing device being configured to:
detect the generated first signal; and
send a second signal in response to detecting the generated first signal;

a recording module arranged within the housing, configured to record at least one aspect of the gun's environment, and communicatively coupled to a processing device arranged within the housing; and
a recording module arranged within the housing and communicatively coupled to the processing device, the recording module being configured to:
transition from a lower-power state to a higher-power state in response to receiving the second signal, wherein the recording module records in the higher-power state; and
record at least one aspect of the gun's environment in response to transitioning from the lower-power state to the higher-power state; and
a first illuminating device arranged within the housing and configured to illuminate an area forward of the recording device.




a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun, the power source having an outward facing surface comprising an exterior surface portion and an inner surface portion, wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the recording device comprises the exterior surface portions of the power source and the housing, and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun,

wherein the processing device is in a low-power mode in the lower-power state, and wherein the recording module transitions from the lower-power state to the higher-power state in approximately 2 seconds or less.


Although claim 1 of US Patent No. 11,306,987 does not include a limitation related to an illuminating device, claim 2 of US Patent No 11,306,987 includes limitations of “The gun-mounted recording device of claim 1, wherein to sense the gun is in use, the sensor is configured to sense when the gun is deployed from an un-deployed position and wherein the recording device further comprises one of a laser module, a light-emitting diode and a laser module and a light-emitting diode.” Therefore claim 1 is not patentably distinct from the claims of US Patent No. 11,306,987. 

In regard to claims 2-12, 19, and 20, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 13, 
Instant Application
US Patent No. 11,306,987
13. A gun-mounted electronic accessory device having an exterior surface, the electronic accessory device comprising:
1. A gun-mounted recording device having an exterior surface,
the recording device comprising:
a housing configured to be mounted to a gun, the housing having an outward facing surface comprising an exterior surface portion and an inner surface portion;
a housing configured to be mounted to a gun, the housing having an outward facing surface comprising an exterior surface portion and an inner surface portion;

a sensor configured to:
sense the gun is in use; and
generate a first signal in response to sensing the gun is in use;
a processing device arranged within the housing and communicatively coupled to the sensor, the processing device being configured to:
detect the generated first signal; and
send a second signal in response to detecting the generated first signal;

at least one electronic device arranged within the housing and having an activation mechanism configured to transition the at least on electronic device from an inactive state to and active state; and
a recording module arranged within the housing and communicatively coupled to the processing device, the recording module being configured to:
transition from a lower-power state to a higher-power state in response to receiving the second signal, wherein the recording module records in the higher-power state; and
record at least one aspect of the gun's environment in response to transitioning from the lower-power state to the higher-power state; and
a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun, the power source having an outward facing surface comprising an exterior surface portion and an inner surface portion, wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the electronic accessory device comprises the exterior surface portions of the power source and the housing, and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun.




a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun, the power source having an outward facing surface comprising an exterior surface portion and an inner surface portion, wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the recording device comprises the exterior surface portions of the power source and the housing, and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun,

wherein the processing device is in a low-power mode in the lower-power state, and wherein the recording module transitions from the lower-power state to the higher-power state in approximately 2 seconds or less.


As outlined above, claim 13 is a broader version of claim 1 of US Patent No. 11,306,987. Therefore claim 13 is not patentably distinct from the claims of US Patent No. 11,306,987.

In regard to claims 14-18, these claims are rejected as being dependent upon a previously rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al (US 2017/0248388) (hereinafter Young).

In regard to claim 1, Young discloses a gun-mounted electronic accessory device [¶0001; monitoring apparatus that can be mounted to a firearm. Fig.1A], the electronic accessory device comprising: 
	a housing configured to be mounted to a gun [Fig.1A, Fig.1B, Fig.2; unit (100) mountable to a gun. ¶0032; Unit 100 may be mounted to a firearm by any suitable means such as by a mounting assembly 110]; 
	a recording module arranged within the housing [¶0033; FIG. 1B illustrates additional aspects that may be included in monitoring unit. For example, unit 100 may include a controller 138 configured to control the recording, reporting, and other functional aspects of unit 100], configured to record at least one aspect of the gun's environment [¶0053; signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100... camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120], and communicatively coupled to a processing device arranged within the housing [¶0035; Controller 138 may include or have access to a memory 120, processor 122, and control logic 124. ¶0033; FIG. 1B illustrates additional aspects that may be included in monitoring unit. For example, unit 100 may include a controller 138]; and  
	a first illuminating device arranged within the housing [¶0049; components in unit 100 such as camera 112, light sources 108 and 114] and configured to illuminate an area forward of the recording device [¶0007; lamp may be configured so that at least a portion of the light projected by the lamp is projected into the field of view of the camera. The lamp or lamps may include light sources emitting light. ¶0029-¶0030. ¶0053. Fig.1B].
	As noted above Young discloses a device for mounting to a firearm wherein the device includes a camera, sensors, one or more light sources, and a controller within a single housing. The device records information relating to the gun's environment. As can be seen in Fig.1B, Fig.4, and Fig.5, Young discloses that the at least one light source will illuminate forward relative to the device/camera in order to illuminate the region in front of the device/camera. Thus Young anticipates the claim.  

In regard to claim 2, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses,
	wherein the first illuminating device comprises one of a light-emitting diode and a laser module [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].

In regard to claim 3, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	wherein the first illuminating device comprises a light-emitting diode [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].

In regard to claim 5, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	the electronic accessory device being configured to allow functional control of the first illuminating device independent of functional control of the recording module [¶0053; light sources 108 and 114 may be activated (or deactivated) when the operator actuates lamp switch 142. ¶0030;  Light source 114 may be activated automatically when unit 100 begins to record images, audio, movement, etc., or it may be manually activated by the operator such as by actuating a switching device 142 such as a toggle or momentary switch].

In regard to claim 6, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	further comprising a user interface configured to functionally control the first illuminating device independent of functional control of the recording module [¶0053; light sources 108 and 114 may be activated (or deactivated) when the operator actuates lamp switch 142. ¶0030;  Light source 114 may be activated automatically when unit 100 begins to record images, audio, movement, etc., or it may be manually activated by the operator such as by actuating a switching device 142 such as a toggle or momentary switch].

In regard to claim 7, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	further comprising a second illuminating device arranged within the housing and configured to illuminate an area forward of the recording device [Fig.1A; multiple light sources (108, 114) arranged in the unit (100) and are co-axial with the camera (112). Fig.1B. ¶0007. ¶0049. ¶0029-¶0030. ¶0053].

In regard to claim 9, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	the first illuminating device being communicatively coupled to the processing device, wherein the first illuminating device is configured to activate when the recording module is activated [¶0053; Once activated, camera 112 may record at least a portion of what is visible within field of view 146. Controller 138 may also be configured to automatically activate light sources 114 and 108 thus projecting visible or invisible light into at least a portion of field of view 146. ¶0030;  Light source 114 may be activated automatically when unit 100 begins to record images, audio, movement, etc., or it may be manually activated by the operator such as by actuating a switching device 142 such as a toggle or momentary switch].

In regard to claim 19, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	further comprising a second illuminating device arranged within the housing and configured to illuminate an area forward of the recording device  [Fig.1A; multiple light sources (108, 114) arranged in the unit (100) and are co-axial with the camera (112). Fig.1B. ¶0007. ¶0049. ¶0029-¶0030. ¶0053].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2017/0248388) in view of Battis et al. (US 2014/0317988) (hereinafter Battis).

In regard to claim 4, Young discloses the gun-mounted electronic accessory device of claim 1. Although Young acknowledges lasers as an emitter in ¶0090, Young discloses the laser is for an antenna and thus is vague on the lasers being one of the light sources aligned with the camera's optical axis. However Battis discloses,	
	wherein the first illuminating device comprises a laser module [Fig.1; single module with multiple laser apertures and visible LED aperture. ¶0026; a Green Laser optical distractor (120) mode the laser distractor includes other radiation modes, including, but not limited to an IR Laser Illuminator/Target Designator (130) mode and a White LED Searchlight (140) mode for area illumination].
	Specifically, Young discloses using LEDs or any other known lighting device as the disclosed light sources. Additionally Young discloses in ¶0090 that lasers may be used as part of an emitter/receiver combination to determine position information. However, Young is vague as to the laser of ¶0090 being the light sources shown in the various figures. 
	Battis discloses a device including one or more lighting devices mounted within a single weapon mounted accessory. As noted above, Battis discloses that the device may include LEDs and lasers wherein including different lighting device, including lasers, in a single device enables additional modes of operation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Young with the laser light sources as disclosed by Battis in order to allow for additional illumination modes [Battis ¶0003-¶0008, ¶0012-¶0013, ¶0033-¶0045]. As disclosed by Battis, a variety of laser light sources included on a single weapon accessory enables a variety of modes of illumination to be achieved and switched between depending on desired use. 

In regard to claim 8, Young discloses the gun-mounted electronic accessory device of claim 7. Young further discloses, 
	the first illuminating device comprising a light-emitting diode [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].
Although Young acknowledges lasers as an emitter in ¶0090, Young discloses the laser is for an antenna and thus is vague on the lasers being one of the light sources aligned with the camera's optical axis. However Battis discloses,	
	the first illuminating device comprising a light-emitting diode and the second illuminating device comprising a laser module [Fig.1; single module with multiple laser apertures and visible LED aperture. ¶0026; a Green Laser optical distractor (120) mode the laser distractor includes other radiation modes, including, but not limited to an IR Laser Illuminator/Target Designator (130) mode and a White LED Searchlight (140) mode for area illumination].
	See claim 4 for elaboration on Battis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Young with the laser light sources as disclosed by Battis in order to allow for additional illumination modes [Battis ¶0003-¶0008, ¶0012-¶0013, ¶0033-¶0045]. As disclosed by Battis, a variety of laser light sources included on a single weapon accessory enables a variety of modes of illumination to be achieved and switched between depending on desired use. 

In regard to claim 10, Young in view of Battis discloses the gun-mounted electronic accessory device of claim 8. Young further discloses, 
	the first illuminating device being communicatively coupled to the processing device, wherein the first illuminating device is configured to activate when the recording module is activated [¶0053; Once activated, camera 112 may record at least a portion of what is visible within field of view 146. Controller 138 may also be configured to automatically activate light sources 114 and 108 thus projecting visible or invisible light into at least a portion of field of view 146. ¶0030;  Light source 114 may be activated automatically when unit 100 begins to record images, audio, movement, etc., or it may be manually activated by the operator such as by actuating a switching device 142 such as a toggle or momentary switch].

In regard to claim 20, Young discloses the gun-mounted electronic accessory device of claim 19. Young further discloses, 
	the first illuminating device comprising a light-emitting diode [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].
	Although Young acknowledges lasers as an emitter in ¶0090, Young discloses the laser is for an antenna and thus is vague on the lasers being one of the light sources aligned with the camera's optical axis. However Battis discloses,	
	the first illuminating device comprising a light-emitting diode and the second illuminating device comprising a laser module [Fig.1; single module with multiple laser apertures and visible LED aperture. ¶0026; a Green Laser optical distractor (120) mode the laser distractor includes other radiation modes, including, but not limited to an IR Laser Illuminator/Target Designator (130) mode and a White LED Searchlight (140) mode for area illumination].
	See claim 4 for elaboration on Battis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Young with the laser light sources as disclosed by Battis in order to allow for additional illumination modes [Battis ¶0003-¶0008, ¶0012-¶0013, ¶0033-¶0045]. As disclosed by Battis, a variety of laser light sources included on a single weapon accessory enables a variety of modes of illumination to be achieved and switched between depending on desired use. 

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2017/0248388) in view of Teetzel (US 8,220,946).

In regard to claim 11, Young discloses the gun-mounted electronic accessory device of claim 1. Young further discloses, 
	the housing having an outward facing surface comprising an exterior surface portion [Fig.1A, Fig.1B; unit housing has an exterior surface] and an inner surface portion [¶0038;  internal devices such as motion sensor 116, proximity sensor 118, and wireless transceiver 128, geolocation system 134, and the like], the electronic accessory device further comprising: 
	a sensor communicatively coupled to the processing device [¶0053; proximity sensor 118 in unit 100. ¶0034; Controller 138 may be responsive to signals from a proximity sensor 118 which may be configured to generate such electrical signals], the sensor configured to: 
	sense the gun is in use [¶0034; 118 may be arranged and configured to generate signals in response to a sensed parameter such as a magnetic field, electrical field, and the like. ¶0053; As firearm 200 is withdrawn from holster 302, proximity sensor 118 in unit 100 passes within detection range of sensor target 402]; and 
	generate a first signal in response to sensing the gun is in use [¶0053; As firearm 200 is withdrawn from holster 302, proximity sensor 118 in unit 100 passes within detection range of sensor target 402. A signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100. ¶0049-¶0050]; and 
	a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun [¶0039; Power for the devices in unit 100 may be supplied by a battery 126. Any suitable type of battery may be used, such as a lithium-ion rechargeable battery. ¶0091-¶0093], the processing device being configured to: 
	detect the generated first signal [¶0053;  A signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100. ¶0034; Controller 138 may be responsive to signals from a proximity sensor 118. ¶0049-¶0050]; and 
	send a second signal in response to detecting the generated first signal [¶0053; A signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100. For example, camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120...  Controller 138 may also be configured to automatically activate light sources 114 and 108 thus projecting visible or invisible light into at least a portion of field of view 146. ¶0049-¶0050]; and 
	the recording module being configured to transition to a higher-power state in response to receiving the second signal [¶0053; A signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100. For example, camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120. ¶0050; combination of activities may signal the controller 138 to put unit 100 in standby mode, activating its recording and reporting functions only when the firearm is removed from the holster, and deactivating these function when the firearm is replaced in the holster. ¶0053; unit 100 automatically moving from the “standby” state to an “activated” state] and record at least one aspect of the gun's environment in response to the second signal [¶0053; camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120. Once activated, camera 112 may record at least a portion of what is visible within field of view 146. ¶0048-¶0051].
	Young does not explicitly disclose wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the electronic accessory device comprises the exterior surface portions of the power source and the housing, and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun. However Teetzel discloses,
	a housing configured to be mounted to a gun, the housing having an outward facing surface comprising an exterior surface portion and an inner surface portion  [Fig.6; exterior surface includes outward facing surface and inner surface mounting foot (38). column 2, lines 21-30; The base A includes an upstanding mounting member 22 for removably receiving the modular headpiece B and mounting the light source module C]; 
	a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun [Fig.12; power supply (D) received by mounting foot (38) when mounting foot is attached to the gun], the power source having an outward facing surface comprising an exterior surface portion [Fig.9; power supply (D) includes outer surface] and an inner surface portion, wherein, when the power source is coupled to the housing [Fig.9; power supply (D) includes mounting shoe (44)], the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the electronic accessory device comprises the exterior surface portions of the power source and the housing [Fig.1; when power supply (D) is attached to the base, the exterior surface of the device is the exterior surfaces of the base and exterior surface of the power supply. column 3, lines 38-65;  power supply module D is removably affixed to the base module A via a foot and shoe type mounting system. A mounting foot 38 on the base member A includes a tapered dovetail shaped attachment mechanism 40 and electrical contacts 42. A mounting shoe 44 includes a complimentary member 46 with a tapered opening and electrical contacts 48. In operation, the attachment mechanism 40 of the mounting foot 38 is inserted into the opening of the member 46 to removably attach the power supply module D to the base module A. The electrical contacts 42 couple the power supply module D to the circuit board in the base module A to provide power to the light source module C via the headpiece module B and additional control circuitry for controlling the optical output of the light sources of light source module C...  power supply module D contains a quick release button 56 to enable the power supply to be quickly replaced when the battery runs out], and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun [column 3, lines 38-65;  power supply module D contains a quick release button 56 to enable the power supply to be quickly replaced when the battery runs out. column 2, lines 21-40; base A includes a housing 16 housing circuit components, such as a printed circuit board or other circuit-carrying substrate... base member A may include a switch 28 which is coupled to the circuit board within the base member. Fig.11 through Fig.15; detachable power supply (D) relative to other components of the housing].
	See claim 13 below for elaboration on Teetzel. The examiner notes that the base of Teetzel is modular in that one or more accessory devices including a light can be included/attached with the base. Although Teetzel does not explicitly us the term "charging", the examiner take official notice the power supply described as a "battery pack" of Teetzel is a rechargeable battery, as it is unquestionably well-known in the art that battery packs are often rechargeable. It would have been obvious to a person having ordinary skill in the art to use a rechargeable battery pack in the system of Teetzel in order to allow for reduced waste by repetitive use of the same power supply. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Young with the removable power source as disclosed by Teetzel in order to allow for quick and easy replacement of power supplies for a firearm accessory [Teetzel column 1, lines 15-29, column 3, lines 38-65]. As disclosed by Teetzel, using a detachable power supply allows an operator to swap power supplies as needed/desired quickly. 

In regard to claim 12, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 11. Young in view of Teetzel further discloses, 
	the housing having an upper mounting portion configured to be mounted under a barrel of the gun [Young Fig.2, ¶0032, ¶0048] and the power source being downwardly disposed from the housing and positioned between forward and rearward ends of the housing [Teetzel Fig.9; power supply (D) downwardly disposed and between front/rear ends of the base (A)].
	See claim 11 for motivation to combine

In regard to claim 13, Young discloses a gun-mounted electronic accessory device having an exterior surface [¶0001; monitoring apparatus that can be mounted to a firearm. Fig.1A], the electronic accessory device comprising: 
	a housing configured to be mounted to a gun [Fig.1A, Fig.1B, Fig.2; unit (100) mountable to a gun. ¶0032; Unit 100 may be mounted to a firearm by any suitable means such as by a mounting assembly 110], the housing having an outward facing surface comprising an exterior surface portion [Fig.1A, Fig.1B; unit housing has an exterior surface] and an inner surface portion [¶0038;  internal devices such as motion sensor 116, proximity sensor 118, and wireless transceiver 128, geolocation system 134, and the like]; 
	at least one electronic device arranged within the housing and having an activation mechanism configured to transition the at least on electronic device from an inactive state to and active state [¶0049-¶0050; controller 138 to activate or deactivate unit 100, move unit 100 into or out of a “stand by” mode, and the like. ¶0053; A signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100. For example, camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120]; and 
	a power source configured to be received by the housing [¶0039; Power for the devices in unit 100 may be supplied by a battery 126. Any suitable type of battery may be used, such as a lithium-ion rechargeable battery. ¶0091-¶0093].
	Young does not explicitly disclose the power source having an outward facing surface comprising an exterior surface portion and an inner surface portion, wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the electronic accessory device comprises the exterior surface portions of the power source and the housing, and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun. However Teetzel discloses,
	a housing configured to be mounted to a gun, the housing having an outward facing surface comprising an exterior surface portion and an inner surface portion [Fig.6; exterior surface includes outward facing surface and inner surface mounting foot (38). column 2, lines 21-30; The base A includes an upstanding mounting member 22 for removably receiving the modular headpiece B and mounting the light source module C]; 
	a power source configured to be received by and detachably coupled to the housing when the housing is mounted to the gun [Fig.12; power supply (D) received by mounting foot (38) when mounting foot is attached to the gun], the power source having an outward facing surface comprising an exterior surface portion [Fig.9; power supply (D) includes outer surface] and an inner surface portion [Fig.9; power supply (D) includes mounting shoe (44)], wherein, when the power source is coupled to the housing, the inner surface portion of the power source interfaces with the inner surface portion of the housing and the exterior surface of the electronic accessory device comprises the exterior surface portions of the power source and the housing [Fig.1; when power supply (D) is attached to the base, the exterior surface of the device is the exterior surfaces of the base and exterior surface of the power supply. column 3, lines 38-65;  power supply module D is removably affixed to the base module A via a foot and shoe type mounting system. A mounting foot 38 on the base member A includes a tapered dovetail shaped attachment mechanism 40 and electrical contacts 42. A mounting shoe 44 includes a complimentary member 46 with a tapered opening and electrical contacts 48. In operation, the attachment mechanism 40 of the mounting foot 38 is inserted into the opening of the member 46 to removably attach the power supply module D to the base module A. The electrical contacts 42 couple the power supply module D to the circuit board in the base module A to provide power to the light source module C via the headpiece module B and additional control circuitry for controlling the optical output of the light sources of light source module C...  power supply module D contains a quick release button 56 to enable the power supply to be quickly replaced when the battery runs out];  
	and wherein, when the power source is detached from the housing for recharging, the housing containing the processing unit and the recording module remains mounted to the gun [column 3, lines 38-65;  power supply module D contains a quick release button 56 to enable the power supply to be quickly replaced when the battery runs out. column 2, lines 21-40; base A includes a housing 16 housing circuit components, such as a printed circuit board or other circuit-carrying substrate... base member A may include a switch 28 which is coupled to the circuit board within the base member. Fig.11 through Fig.15; detachable power supply (D) relative to other components of the housing].
	See claim 1 for elaboration on Young. Young discloses that the accessory device may be powered via a battery/power supply in ¶0077 and ¶0091-¶0093. However, Young does not explicitly disclose the replaceable battery arrangement as claimed. 
	Teetzel also discloses an accessory for a firearm device. As disclosed by Teetzel, a base can have a coupled light/accessory attached thereto forming a housing. For example, as seen in Fig.6 a base includes an exterior surface portion wherein as noted above a light source may be coupled/attached to the base. The base includes an inner surface mounting foot (38). As can be seen in Fig.6 through Fig.9, a removable power supply (D) is slid onto the mounting foot (38) such that the removable power supply can be attached/removed from the base/light component as needed. 
	The examiner notes that the base of Teetzel is modular in that one or more accessory devices including a light can be included/attached with the base. Although Teetzel does not explicitly use the term "charging", the examiner take official notice the power supply described as a "battery pack" of Teetzel is a rechargeable battery, as it is unquestionably well-known in the art that battery packs are rechargeable. It would have been obvious to a person having ordinary skill in the art to use a rechargeable battery pack in the system of Teetzel in order to allow for reduced waste by repetitive use of the same power supply. 
	The examiner additionally notes that although Fig.11 through Fig.15 of Teetzel do not show an embodiment where a recording device/processor remains connected to the base while the power supply is removed, the disclosure of Teetzel in combination with Young renders such obvious because Young discloses an image recording device, lighting devices, and a processor all interconnected in a housing mountable to a firearm and Teetzel discloses a removable power supply for a base/housing containing one or more lighting/processing devices that is mounted to a firearm. For example, Fig.12 of Teetzel shows the base/mounting foot (38) is still attached to the rifle despite power supply (D) being detached. Fig.12 also shows the lighting device (A) detached from the rail however the disclosure of Teetzel makes it apparent that this is not required. That is, the disclosure of Teetzel generally describes a modular base with one or more accessories such as lighting devices mounted thereon wherein the base (and thus the accessories) can remain attached to the firearm while a power supply is replaced. One of ordinary skill in the art would readily appreciate that a replaceable power supply arrangement like that used in Teetzel can be used in a system like Young that includes a recording device in addition to an on-board lighting device. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Young with the removable power source as disclosed by Teetzel in order to allow for quick and easy replacement of power supplies for a firearm accessory [Teetzel column 1, lines 15-29, column 3, lines 38-65]. As disclosed by Teetzel, using a detachable power supply allows an operator to swap power supplies as needed/desired quickly. 

In regard to claim 14, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 13. Young further discloses, 
	the at least one electronic device comprising one or more of a recording module, a light- emitting diode, and a laser module  [¶0090; emitters and sensors ... light emitting diodes, lasers. ¶0124. ¶0007. ¶0030. ¶0049; completely enclose components in unit 100 such as camera 112, light sources 108 and 114, and/or microphones 104].

In regard to claim 15, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 13. Young further discloses, 
	the at least one electronic device comprising a recording module arranged within the housing [¶0033; FIG. 1B illustrates additional aspects that may be included in monitoring unit. For example, unit 100 may include a controller 138 configured to control the recording, reporting, and other functional aspects of unit 100], configured to record at least one aspect of the gun's environment [¶0053; signal from sensor 118 is passed to controller 138 which is configured to activate at least some aspects of unit 100... camera 112 may be activated causing camera 112 to begin recording video or still images to memory 120], and communicatively coupled to a processing device arranged within the housing [¶0035; Controller 138 may include or have access to a memory 120, processor 122, and control logic 124. ¶0033; FIG. 1B illustrates additional aspects that may be included in monitoring unit. For example, unit 100 may include a controller 138]; and 
	a first illuminating device arranged within the housing [¶0049; components in unit 100 such as camera 112, light sources 108 and 114] and configured to illuminate an area forward of the recording device  [¶0007; lamp may be configured so that at least a portion of the light projected by the lamp is projected into the field of view of the camera. The lamp or lamps may include light sources emitting light. ¶0029-¶0030. ¶0053. Fig.1B].

In regard to claim 16, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 15. Young further discloses, 
	wherein the first illuminating device comprises a light-emitting diode or a laser module [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].

In regard to claim 17, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 15. Young further discloses, 
	wherein the first illuminating device comprises a light-emitting diode [¶0124; “Lamp”, “Light Source”, or “Light Emitter” generally refers to a device configured to emit light when energized by electrical energy. Examples include light bulbs such as incandescent, fluorescent, mercury-vapor, halogen, metal-halide, plasma and xenon flash lamps to name a few non-limiting examples... LED may emit light that is in the Infra-red range of the electromagnetic spectrum and may be used to illuminate an area with light received by corresponding infra-red sensors or cameras. ¶0007. ¶0030. ¶0090].

In regard to claim 18, Young in view of Teetzel discloses the gun-mounted electronic accessory device of claim 15. Young further discloses, 
	the electronic accessory device being configured to allow functional control of the first illuminating device independent of functional control of the recording module [¶0053; light sources 108 and 114 may be activated (or deactivated) when the operator actuates lamp switch 142. ¶0030;  Light source 114 may be activated automatically when unit 100 begins to record images, audio, movement, etc., or it may be manually activated by the operator such as by actuating a switching device 142 such as a toggle or momentary switch].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 25, 2022